Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102319272A), in view of Mochizuki (WO 2013069780A), Fukuda et al. (“Ginkgolic acid inhibits protein SUMOylation by blocking formation of the E1-SUMO intermediate,” Chemistry & Biology, Vol. 16, 2009, pp 134-140, IDS) and Liu (US 2017/0065587).
Wang et al. teach a topical pharmaceutical composition comprising ginkgolic acids with various alkyl chains: 
    PNG
    media_image1.png
    312
    461
    media_image1.png
    Greyscale
 , including those recited in claims 8-11 (C15:1, C17:1 and C13:0) and anacardic acid (C15:0), as the active agent for treatment of skin diseases, including infectious skin disease caused by virus, such as those caused by herpes. See, paragraphs [0002], [0006]-[0008], [0015]-0017]. The composition may comprise up to 30% of ginkgolic acids, and may be in the form of cream, gels, film, lotions. See, particularly, paragraphs [[0019] to [0021]. Ginkgolic acids are particularly effective against HSV-1 virus. See, experiment 7, paragraphs [0055] to [0059]. 
Wang et al. do not teach expressly using the particular ginkgolic acids, GA C15:1, GA C17:1, and/or GA C13:0 only without other GA acids,  intravenous administration, nor the treatment of infections by Zika or Ebola.
However, Mochizuki teaches a method of treating viral infection, such as influenza  virus or herpesvirus infections comprising administering a pharmaceutical  composition comprising anacardic acid (aka. Ginkgolic acid C15:0). The composition may be in the forms of ampule, tablet, capsule, granule, fine granule, powder, infusion solution or drink is administered at a dose of 0.01-230 g/day, preferably 0.1-250 g/day by oral or intravenous route. A pharmaceutically acceptable carrier would have been envisaged in that infusion solution. See, the abstract.
Fukada et al. teach that ginkgolic acids, particularly, Ginkgolic acid (15:1) and anacardic acid, inhibit protein SUMOylation both in vitro and in vivo. See, particularly, the abstract, and page 134. Liu teaches a method of treating infections caused by various viruses, which provokes an interferon response, comprising administering an agent that stabilizes or enhances Axin1 activity, wherein expressly disclosed viruses include influenza viruses, herpesviruses, hepatitis viruses, HIV, and Ebola virus. The examples of agents that stabilizes or enhances Axin1 activity include SUMOylation inhibitors. See, particularly, the abstract, paragraphs [0034] to [0036].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the ginkgolic acids recited herein only without other ginkgolic acids (such as purified GA 15:1, GA 17:1 and/or GA 13:0)  for treatment of various viral infections, such as Ebola viruses infection by administering a pharmaceutical composition of ginkgolic acids through conventional route of administration, such as intravenous administration.
A person of ordinary skill in the art would have been motivated to use the ginkgolic acids  recited herein recited herein only without other ginkgolic acids(such as purified GA 15:1, GA 17:1 and/or GA 13:0), for treatment of various viral infections, such as Ebola virus’ infection by administering a pharmaceutical composition of ginkgolic acids herein through conventional route of administration, such as intravenous administration because ginkgolic acids have been known for treatment of various viral infections, and has been particularly known for inhibiting protein SUMOylation, which has been known to be useful for treating infections by viruses that provokes interferon response, particularly, Ebola virus. Note, all the ginkgolic acids recited herein would have been expected to be similarly useful, particularly, the C13:0 to C15:0 and C17:1 to C15:1 as there are homologs respectively. It has been well-settled that Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). As to the limitation “wherein the ginkgolic acid inhibits viral fusion” in claim 1, note the recitation merely characterizes a biological function of the process, which does not affect the actual physical step of claimed method. The instant claims are directed to affecting a biochemical/biological function with an old and well-known compound. The argument that such claims are not directed to the old and well-known ultimate utility (treating viral infection) for the compounds, e.g., ginkgolic acids, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical/biological functions. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103. 
Response to the Arguments
Applicants’ amendments and remarks submitted September 29, 2022 have been fully considered, but found unpersuasive.
Applicants contend that the claimed method would have not been obvious over the cited prior art as the cited references as a whole do not teach or suggest preventing viral infection specifically by the inhibition of viral infusion as recited in claim 1. The arguments are not probative. In response to applicant's argument that the prior art does not teach or suggest preventing viral infection specifically by the inhibition of viral infusion as recited in claim 1, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Further, as to the motivation to combine the references, notes, the prior art need not suggest combining references for the same reason that a patent applicant combined them. See KSRInt'l Co. v. TeleflexInc., 127 S.Ct. 1727, 1741-42 (2007) ("In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. •.. [A]ny need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed.").
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627